Case: 1:19-cr-00014-WAL-GWC Document #: 1-1 Filed: 08/13/19 Page 1of5

M39 ania ood

IN THE DISTRICT OF THE VIRGIN ISLANDS
DIVISION OF ST. CROIX

AFFIDAVIT IN SUPPORT OF COMPLAINT
1, Nathaniel R. Copping, a Special Agent with the Department of Homeland Security,
Immigration and Customs Enforcement, Homeland Security Investigations (HSI), being duly
sworn, do state:
INTRODUCTION

1. Iam employed by Homeland Security Investigations and assigned to the St Croix, United
States Virgin Islands office. I have been a Special Agent with HS] since 2015. Asa Special
Agent, my duties include the investigation of violations of federal laws which relate to the
sexual exploitation of children.

2. The facts in this affidavit come from my personal observations and experience, as well as
from information obtained from other law enforcement agents and officers. This
affidavit does not, however, set forth all of my knowledge about this matter. Rather, this
affidavit is submitted for the limited purpose of establishing probable cause to believe
that on or about August 12, 2019, Rashead GERARD, knowingly attempted to induce a
child to travel within the territory of the United States Virgin Islands for the purpose of
engaging in prostitution in violation of 18 U.S.C. §§ 1591(a)(2) and 2422(b).

PROBABLE CAUSE

3. On August 12, 2019, I and other agents of HSI, participated in a law enforcement
operation designed to target and identify adult individuals seeking to make contact with
and engage in sexual activity with minors. Agents working online in an undercover
capacity, created internet advertisements (ads) in forums designed to facilitate

interactions between individuals. In this instance, a post was created on the website,
Case: 1:19-cr-00014-WAL-GWC Document #: 1-1 Filed: 08/13/19 Page 2 of 5

http://www.cityxguide.com, under the heading “Looking for Tour Guide.” This ad was

posted by an agent posing as “Mike C”, the father of a 14 year old female. The ad stated,

“Daughter is back on St. Croix visiting Dad for a week. She wants to take a tour and

make some cash while she’s here. Hit me below on email and I’ll send you my number.”

4. During the operational period, an unknown male — now known as Rashead GERARD -

responded to the ad from a G-Mail account bearing the name “Bebo Gerard”. The

following is the e-mail exchange between agents and GERARD on August 12, 2019:

1:58 pm - GERARD:

2:08 pm — Mike C:

2:13 pm — GERARD:

2:23 pm — Mike C:

2:24 pm — GERARD:

2:31 pm — GERARD:

2:39 pm — Mike C:

2:48 pm — GERARD:

2:58 pm — Mike C:

Hey what’s up here ur daughter looking make some money
Yes.. she’s visiting from the states. she comes out about
once a year and doesn’t like to sit at home, ha,ha!

Do what is she looking to do if u don’t mind me asking
You’re paying so really anything that you’re up for. $50
half an hour or $100 for longer.

Ok so when can I meet up with her. And do u have a
picture of her

27? Really will like to c her

I don’t send photos out. STX is small and I don’t want
anyone recognizing her in Kmart or town. She’s cute,
skinny about 5°4, white with blonde hair past her shoulders,
14 years old is that ok?

Where would we meet up if I was to come?

It would cost $50 for the first half hour and $100 for

anything after that. she is my baby and I do have to make
Case: 1:19-cr-00014-WAL-GWC Document #: 1-1 Filed: 08/13/19 Page 3 of 5

sure she’s safe. How long would you want her for?

3:13 pm — GERARD: I'll do a half hour with her

3:14 pm — GERARD: So when can we meet up?

3:16 pm — GERARD: Don’t u have a picture without her face?

3:17 pm — GERARD: And what will b a good time to come and where does she
live?

3:18 pm — GERARD: And I’ll do half hour

3:20 pm — GERARD: And can I also send ur number

3:27 pm — GERARD: I might even do an hour

3:28 pm — Mike C: Okay... half hour is $50. Do you have that in cash? She is my
baby girl so I need to make sure she is safe. What do you
plan to take her and do with her.. She’s 14 years old so you
can’t be rough! She’s in Christiansted. I usually like to
meet at the fort.

3:32 pm — GERARD: Where is the fort? And just a lil bit of oral and some sex.
And I do have that in cash

3:38 pm — GERARD: Can u send ur number

3:48 pm — GERARD: Hello??

3:48 pm — GERARD: Where is the fort located at?

3:52 pn — Mike C: Text me at 954-637-7034. We will be near the Frederiksted
pier around 5:30 if you want to meet there.

3:54 pm ~ GERARD: Ok I’m leaving work at 5 o’clock then I’ll meet you down

there. Can I give you a call
Case: 1:19-cr-00014-WAL-GWC Document #: 1-1 Filed: 08/13/19 Page 4 of 5

5. At approximately 4:00 pm, GERARD initiated a voice call to telephone number, 954-
637-7034, established by agents through a particular computer program designed for use
by law enforcement to send and receive text messages and phone calls, During this call,
GERARD and an agent posing as “Mike C” discussed plans to meet in Frederiksted.
GERARD told agents that he would drive to the meeting in a green Ford Explorer.

6. Shortly after speaking with agents by phone, GERARD sent a text message to 954-637-
7034 inquiring as to whether condoms would be provided for the encounter since he did
not have any. Agents responded that GERARD should supply his own condoms.

7. At approximately 5:00 pm, in a text message exchange with agents, GERARD said that
he would be wearing blue “Dickies” brand pants and a gray shirt.

8. At approximately 5:30 pm, agents saw a man wearing a blue pants and grey shirt exit a
green Ford Explorer and approach an agent seated on bench in the park adjacent to
Frederiksted Pier. The man, later identified as GERARD, was detained and transported to
the HSI office in Frederiksted.

9. At approximately 6:00 pm, agents initiated a custodial interview with GERARD, at the
beginning of which, GERARD was advised of his Miranda Rights which he waived in
writing. GERARD also consented to a search of his vehicle, a green Ford Explorer.

10. During the interview, GERARD admitted that he had planned to meet a 14 year old
female for sex. In furtherance of this plan, GERARD told agents that at around 5:00 pm,
he had purchased condoms at a nearby gas station.

11. A search performed by agents of GERARD’s Ford Explorer revealed a box of condoms

and $50 in cash.
Case: 1:19-cr-00014-WAL-GWC Document #: 1-1 Filed: 08/13/19 Page 5of5

CONCLUSION
12. For the reasons state above, I believe there is probable cause to believe that on or about
August 12, 2019, in the District of the Virgin Islands, GERARD, knowingly attempted to
induce a child to travel within the territory of the United States Virgin Islands for the

purpose of engaging in prostitution in violation of 18 U.S.C. §§ 1591(a)(2) and 2422(b).

Respectfully Submitted,

(fe
NATHANIEL R. COPPING ~~
SPECIAL AGENT, HSI

Subscribed and sworn to before me
on August 13, 2019:

Weudh MM Lp

THE HONORABLE RUTH MILLER
UNITED STATES MAGISTRATE JUDGE
DISTRICT OF THE U.S. VIRGIN ISLANDS
